Citation Nr: 1035795	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA plastic surgery in 
February 2006.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of a total knee replacement in 
August 2004.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability as a result of a total knee replacement 
in August 2004 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


FINDING OF FACT

It is not shown that the Veteran has additional disability as a 
result of plastic surgery he received at a VA medical facility in 
February 2006.


CONCLUSION OF LAW

Compensation under 38 U.S.CA. § 1151 for additional disability as 
a result of VA plastic surgery in February 2006 is not warranted.  
38 U.S.CA. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.361 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the issue decided herein, the provisions of the VCAA have 
been fulfilled by information provided to the Veteran by 
correspondence dated in March 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio, supra, Pelegrini, supra.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran's service treatment records are associated with the 
claims file, as are VA surgical reports and VA and private 
treatment records.  The Veteran has undergone a VA examination 
that addressed the matter on appeal.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will address 
the merits of the claim.

Law and Regulations

VA statutory law provides that compensation shall be awarded for 
a qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the disability 
or death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped. VA considers each involved 
body part separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Plastic Surgery - Factual Background and Analysis

The Veteran asserts that he has additional disability as a result 
of VA plastic surgery in February 2006.  Specifically, the 
Veteran maintains that the surgery was supposed to make the scars 
on his face look better, but instead they look worse.

The evidence of record shows that the Veteran sustained a 
traumatic brain injury in February 1998 while incarcerated.  The 
county sheriff's department has indicated that no photographs 
exist from the time of this injury.  Private treatment records 
show that the Veteran was hospitalized and treated for various 
problems, including a right temporal bone fracture and multiple 
intracranial contusions.  

July and August 2005 VA plastic surgery consultation reports note 
that the Veteran was seen regarding facial deformities and 
scarring related to juvenile cystic acne and an assault with a 
padlock in a sock in 1998.  Examination revealed bilateral pock 
marking from acne on the cheeks and two small depressed scars on 
the left cheek.  Plans included a primary excision versus scar 
release/fat injection.  Excision would require replacement with 
linear scars, whereas injection would leave the scars but make 
them less noticeable.  Injection would have 50 percent 
reabsorption and may require multiple treatments.  The fat 
injections would be harvested from the buttocks region.  The 
Veteran initially wanted to consider injections.  He was to think 
about his options and return in four weeks for further 
discussion.  At a second consultation in August 2005, it was 
decided that the deeper scars would be excised; fat injection 
would be considered further.

In February 2006 the Veteran signed an informed consent for 
reconstructive collagen injection and skin lesion excision.  It 
was noted that during the procedure, the affected skin lesions 
and surrounding margins would be removed.  The operative report 
notes that the benefits to, risks of and alternatives to the 
surgery were discussed with the Veteran.  He underwent fat 
harvesting from the bilateral flanks, fat micrografting of the 
cheeks and a left cheek scar revision.  The operative report 
notes that there were no complications.  The Veteran was 
discharged the same day with instructions for caring for his 
face.

A February 2007 VA outpatient treatment record notes that the 
Veteran was seen plastic surgery resident because he was unhappy 
about his scar.  The physician stated that he had nothing to 
offer the Veteran, and thought his scar was "excellent."

A November 2007 VA examination report noted that the Veteran's 
complained that he was unable to grow a beard in the area of his 
facial scar.  He described his face as disfigured.  Examination 
revealed a very thin, two millimeter scar extending from the left 
corner of the lip to the chin.  There was no underlying adhesion, 
erythema, inflammation, or pain.  The scar was superficial, well 
healed and 2.5 centimeters in length.  There was slight 
depression of the surface contour of the scar on palpation.  The 
diagnosis was facial scar, no physical residuals.  After 
reviewing the record, the VA examiner stated, "It is my opinion 
that [the Veteran] has had good cosmetic results from his scar 
revision . . . although he is not satisfied with the results.  I 
see no evidence of fault[,] error[,] careless[ness,] or an 
unforeseeable event . . . ."

Upon review of the evidence of record, the Board finds that the 
Veteran is not shown to have any additional disability as a 
result of the February 2006 VA plastic surgery.  The medical 
evidence of record reflects the presence of two scars prior to 
plastic surgery and currently, one small scar following surgery.  
The post-service scar has been described as a very thin, two 
millimeter scar that it 2.5 centimeters in length.  There is 
simply no competent medical evidence indicating that he has an 
additional scar disability which is due to VA treatment.  Rather, 
instead of two deep scars he has one superficial scar.  After 
reviewing the claims file, the November 2007 VA examiner 
diagnosed a facial scar with no physical residuals and opined 
that the Veteran had good cosmetic results from his scar 
revision.  The February 2007 VA plastic surgeon's opinion was 
that the surgical results were "excellent."  

Significantly, neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any medical 
evidence or opinion that directly contradicts the February and 
November 2007 VA physicians' conclusions.

The Board notes that the Veteran has submitted many detailed 
statements describing his condition prior to and after the 
February 2006 surgery.  While laypersons can certainly provide an 
account of their observations of symptoms (Layno v. Brown, 5 Vet. 
App. 465,469 (1994)), it is well established in the law that 
laypersons are not qualified to render medical opinions (i.e., 
that additional disability resulted from VA treatment), and their 
opinions are entitled to no weight or probative value on matters 
requiring such medical knowledge.  Espiritu v. Derwinksi, 2 Vet. 
App. 492,494-495 (1992) (laypersons may be competent to provide 
an eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Presumably, the 2007 VA examiner who reviewed the claims file 
considered the lay descriptions of symptoms.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Consequently, the Board must conclude that the competent medical 
evidence documents no additional disability as a result of VA 
plastic surgery in February 2006.  See 38 C.F.R. § 3.361(b).  As 
such, the Board need not address the remaining section 1151 
criteria-specifically, whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA, or the occurrence of any 
event that was not reasonably foreseeable.  [Parenthetically, the 
Board notes that the November 2007 VA examiner specifically found 
that there was no evidence of fault, carelessness, error in 
judgment, or an unforeseeable event on the part of VA in 
furnishing care.]

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule (see 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102) does not apply.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability 
as a result of VA plastic surgery in February 2006 is denied.


REMAND

With regard to the Veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 for additional disability as a result of a total knee 
replacement in August 2004, the Veteran contends, in essence, 
that he sustained residual scarring because of a complication 
with his knee surgery.  The record shows that the August 2004 
surgery was performed at Great Lakes Naval Hospital rather that a 
VA facility; however, the Veteran contends that this surgery was 
performed at the direction of/in conjunction with the North 
Chicago VA Medical Center.  The record indicates that a DoD/VA 
Sharing agreement exists between the North Chicago VAMC and the 
Great Lakes Naval Hospital.  A copy of that agreement should be 
associated with the claims folder.

The record does not show that copies of the Veteran's complete 
medical records, including all handwritten reports and signed 
consent documents for the August 2004 knee replacement, were 
sought.  On remand, an attempt should be made to secure these 
records from Great Lakes Naval Hospital.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to obtain a copy of the 
DoD/VA Sharing agreement between the North 
Chicago VAMC and the Great Lakes Naval 
Hospital.  Once obtained, a review of the 
document should be undertaken to determine 
if liability issues were discussed in that 
document.

2.  After the Veteran has signed the 
appropriate releases, all outstanding 
records from Great Lakes Naval Hospital 
should be obtained and associated with the 
claims folder.  Of particular interest are 
copies of all handwritten reports and 
signed consent documents, nursing notes and 
physician's notes for the August 2004 knee 
replacement.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain any of these 
records, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


